TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 16, 2013



                                     NO. 03-13-00004-CV


                                      M. G. P., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




              APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                   AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is in all things affirmed; and it appearing that the appellant is indigent and unable to pay

costs, that no adjudication as to costs is made; and that this decision be certified below for

observance.